DETAILED ACTION
Applicant’s 02/19/2022 response to the previous 11/19/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 26-46 as amended and/or filed in Applicant’s 02/19/2022 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 27 July 2016 (20160727).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/FR2017/052112 filed on 07/27/2017 which claims priority to foreign application 1657209 filed on 27 July 2016 (20160727) in France.




Response to Arguments
Applicant’s 02/19/2022 amendments to the claims and arguments in support thereof with respect to the rejection set forth in section 15 of the previous 11/19/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Examiners Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  For example:
US 20150369924 A1 to HEDGECOCK; Will et al. teaches using single-frequency GPS receivers to achieve an unprecedented centimeter-scale level of accuracy in for example para:
“[0103] Aspects of the present invention relates to a novel relative localization system based on the ubiquitous U.S.-based GPS and only low-cost, single-frequency GPS receivers. The goal is to enable commercial receivers to achieve an unprecedented centimeter-scale level of accuracy for applications that require node locations in a relative coordinate frame. Such an increase in GPS accuracy (in the relative sense) without a corresponding increase in cost should enable the production of novel applications that are either not economical today or are out of reach altogether.”

US 20040041730 A1 to FOWELL R teaches using signal strength to estimate a pointing attitude for and antenna in for example the ABSTRACT:
NOVELTY - The method involves sending transmit beams that overlap in overlap region, with an antenna that has an estimated pointing attitude, where neither beams covers entire region covered by the other. The signal strengths of the received beams are got in a ground-based receiving terminal having a known terminal location. The errors in the beams are obtained using the attitude, location, and signal strengths to revise the attitude.

US 20160131737 A1 to AYMES; Jean-Marc is from the same assignee and shares a common inventor and teaches inter alia a target signal and estimating the direction of the satellite during the transfer phase by way of an earth array antenna (30) including a plurality of elementary antennas (31), “the direction of the satellite being estimated based on at least one useful phase difference measurement between signals corresponding to a target signal, transmitted by the satellite and received on a pair of elementary antennas” in for example the ABSTRACT:
“Disclosed is a method (70) for monitoring a phase for transferring a satellite (20) from one earth orbit, called “initial orbit”, to another earth orbit, called “mission orbit”, in particular a transfer using electric propulsion unit. The monitoring method includes a step for estimating the direction of the satellite during the transfer phase by way of an earth array antenna (30) including a plurality of elementary antennas (31), each elementary antenna having a primary radiation lobe with a width greater than or equal to 20°, the elementary antennas (31) being oriented such that their respective fields of vision overlap, the direction of the satellite being estimated based on at least one useful phase difference measurement between signals corresponding to a target signal, transmitted by the satellite and received on a pair of elementary antennas (31).

The prior art above does not teach or render obvious the claimed invention for at least the reasons set forth below.

Allowable Subject Matter
Claims 26-46 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of Subramanian et al. “Precise orbit determination during transfer orbit phase of GSAT-1” (provided in the 03/20/2019 IDS) (hereinafter cited as Subramanian), US 6469657 B1 to Fox; Neil David (provided in the 03/20/2019 IDS) (hereinafter cited as Fox) and Ludwig, Van Der Horst (provided in the 03/20/2019 IDS)(hereinafter cited as Ludwig) fails to teach or render obvious inter alia a method and system for estimating a direction of a satellite during a transfer phase of the satellite from an Earth orbit, referred to as an initial orbit, to another Earth orbit, referred to as a mission orbit, comprising: a plurality of steps of measuring, by a measurement antenna, a reception power to estimate the direction of the satellite relative to the measurement antenna of a target signal emitted by the satellite, for different pointing directions of the measurement antenna; wherein, the target signal comprises a substantially sinusoidal component, referred to as a single-frequency component, each power measurement step comprises a transposition in a frequency domain of a digital signal, obtained from a signal supplied by the measurement antenna, to obtain a frequency spectrum of the digital signal over a predetermined frequency band comprising the single-frequency component, referred to as a measurement band, and a power measurement for a pointing direction being considered is determined based on a maximum value of the frequency spectrum over the measurement band being considered; wherein the plurality of steps of measuring the reception power are executed during a search phase, a confirmation phase and an update phase; the search phase comprising steps of measuring the reception power for a pointing direction inside a first predetermined scanning cone around a theoretical direction of the satellite; evaluating a predetermined detection criterion according to the power measurement obtained for the pointing direction being considered; and repeating the steps of measuring the reception power and evaluating the predetermined detection criterion for another pointing direction inside the first scanning cone until the predetermined detection criterion is verified; 2Application No. 16/320,925PLASS206US the confirmation phase, executed upon verification of the predetermined detection criterion for the power measurement obtained for a pointing direction, referred to as a detection direction, the confirmation phase comprises steps of measuring the reception power executed for different respective pointing directions inside a second scanning cone around the detection direction, the estimated direction of the satellite corresponding to a pointing direction maximizing the power measurement during the confirmation phase; and the updating phase for updating the estimated direction of the satellite, the updating phase comprising steps of. measuring the reception power associated respectively with different pointing directions around the estimated direction obtained during the confirmation phase; and updating the estimated direction according to the reception power measurements and to a predetermined model of a radiation diagram of the measurement antenna as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort should be had to Applicant’s 02/19/2022 arguments for additional reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220611

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665